                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 TAWANA M. BEECHAM,

               Plaintiff,

               v.                                         Case No. 2:18-CV-02641-JAR-GEB

 XPO LOGISTICS, et al.,

               Defendants.


                                      MEMORANDUM AND ORDER

       Plaintiff Tawana M. Beecham filed this action against Defendants XPO Logistics

(“XPO”), Tony Dillon, and Staffmark, alleging discrimination based on sex, race, and age, and

retaliation, in violation of Title VII and the Kansas Human Rights Act. Amidst a rash of filings

on April 30, 2018, the Court granted a Clerks Entry of Default against XPO (Doc. 22) per its

typical practice when an answer has not been filed within twenty-one days of service.1 The

Court signed the order—but it was not docketed—prior to XPO’s counsel entering their

appearance in the case (Docs. 20 and 21). On that same afternoon, XPO’s counsel appeared at a

motion conference before Magistrate Judge Gwynne E. Birzer (Doc. 23).

       Before the Court is XPO’s Motion to Set Aside Clerks Entry of Default and Leave to File

Answer Out of Time (Doc. 24). Plaintiff takes “no position” with regard to the relief sought in

this motion and does not plan to file a response.2 For the reasons stated below, the Court grants

the motion.




       1
           Fed. R. Civ. P. 12(a)(1)(A)(i).
       2
           Doc. 25 at 3.
I.      Discussion

        XPO moves to set aside the Clerks Entry of Default pursuant to Fed. R. Civ. P. 55(c),

which allows the Court to “set aside an entry of default judgment for good cause.” Under Rule

55(c), courts principally consider the following factors in determining whether good cause exists:

(1) whether the default was the result of culpable conduct by the defendant; (2) whether the

plaintiff would be prejudiced by setting aside the default; and (3) whether the defendant presents

a meritorious defense.3 “These factors are not ‘talismanic’ and the court may consider other

factors.”4 The standard is “fairly liberal because ‘[t]he preferred disposition of any case is upon

its merits and not by default judgment.’”5

        XPO also moves for leave to file its answer out of time under Fed. R. Civ. P. 6(b)(1)(B).

Under Rule 6(b)(1)(B), a court may excuse a party’s failure to act within a specified time “if the

party failed to act because of excusable neglect.” In determining whether the failure to act was

the product of excusable neglect, courts consider the following non-exhaustive list of factors:

“[1] the danger of prejudice to the [nonmoving party], [2] the length of the delay and its potential

impact on judicial proceedings, [3] the reason for the delay, including whether it was within the

reasonable control of the movant, and [4] whether the movant acted in good faith.”6 The “good

cause” that must be shown under Rule 55(c) to set aside an entry of default is a less exacting

standard than the “excusable neglect” required for relief from a default judgment under Rule



        3
           Hunt v. Ford Motor Co., 65 F.3d 178 (Table), No. 94-3054, 1995 WL 523646, at *3 (10th Cir. 1995);
Scott v. Power Plant Maint. Specialists, Inc., No. 09-CV-2591-KHV, 2010 WL 1881058, at *4 n.2 (D. Kan. May 10,
2010) (citing Clelland v. Gines, No. 02-2223-KHV, 2003 WL 21105084, at *3 (D. Kan. Apr. 11, 2003)).
        4
            Hunt, 1995 WL 523646, at *3 (citing In re Dierschke, 975 F.2d 181, 183 (5th Cir. 1992)).
        5
          Crutcher v. Coleman, 205 F.R.D. 581, 584 (D. Kan. 2001) (quoting Gomes v. Williams, 420 F.2d 1364,
1366 (10th Cir. 1970)).
        6
          United States v. Torres, 372 F.3d 1159, 1162 (10th Cir. 2004) (quoting Pioneer Inv. Servs. Co. v.
Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)).




                                                          2
60(b) or for an extension of a missed deadline under Rule 6(b)(1)(B).7 Accordingly, the Court

first determines whether XPO has shown “excusable neglect” for failing to timely answer before

assessing whether it has shown “good cause” for setting aside the clerks entry of the default.8

         A.       Leave to File Answer out of Time

                  1.       Prejudice to Plaintiff

         The first factor the Court evaluates in determining whether the defendant’s failure to

answer was the result of excusable neglect is the degree of prejudice to Plaintiff. As XPO notes,

discovery has not yet begun in this case, no scheduling order has been filed, and Plaintiff must

litigate this case on the merits against the other Defendants because Plaintiff has alleged that

Defendants are jointly and severally liable to her. XPO’s failure to timely answer did prejudice

Plaintiff insofar as Plaintiff was compelled to file a motion for default judgment. The Court

finds, however, that the total effect of the prejudice on Plaintiff as a result of XPO’s default is

light at this stage of the litigation. Thus, this factor weighs in favor of granting XPO leave to

answer out of time.

                  2.       Length of the Delay

         The Court next considers the length of the delay. XPO’s deadline to file an answer was

April 2, 2019. XPO did not file an answer, Plaintiff filed a Motion for Default Judgment on




         7
           Dennis Garberg & Assocs., Inc. v. Pack-Tech Intl’l Corp., 115 F.3d 767, 775 n.6 (10th Cir. 1997) (“[I]t is
well established that the good cause required by Fed. R. Civ. P. 55(c) for setting aside entry of default poses a lesser
standard for the defaulting party than the excusable neglect which must be shown for relief from judgment under
Fed. R. Civ. P. 60(b).”); Scott, 2010 WL 1881058, at *4 n.3 (noting that Tenth Circuit construes “excusable neglect”
standards under Rules 60(b) and 6(b) similarly).
         8
           See Scott, 2010 WL 1881058, at *4 (addressing defendant’s “good cause” arguments and plaintiff’s
motions for default judgment after “excusable neglect” arguments and defendant’s motion for leave to file answer
out of time because “excusable neglect” is a higher standard than “good cause” under Rule 55(c)).




                                                           3
April 25, 2019,9 and the Court granted a Clerks Entry of Default on April 30, 2019.10 Although

there is no definitive timeframe for measuring when a delay becomes too lengthy for purposes of

a motion for leave to file out of time, this Court has previously held that a delay of less than two

months was “relatively innocuous.”11 Additionally, as explained above, a scheduling order has

not yet been entered, so the delay will have a relatively minimal impact on this litigation.

Accordingly, this factor weighs in favor of granting XPO leave to answer out of time.

                   3.   Reason for Delay

        The third factor the Court analyzes is the reason for the delay and whether it was within

XPO’s reasonable control. XPO contends that at the time of service, it was in the process of

permanently closing its facility in Gardner, Kansas, the office where XPO was served. The

individual who was served in this case, Omar Torres, was laid-off soon after the Complaint was

served, and for reasons unknown to XPO, he did not communicate the service to XPO or its

counsel. XPO and its counsel were actively engaged in the defense of this case during its

administrative phase, including settlement discussions, but they were never contacted regarding

XPO’s failure to answer. When XPO learned it had been served, it promptly took steps to

litigate the case. The Court finds that XPO did not knowingly disregard its deadline to answer,

and finds this factor also weighs in favor of granting XPO leave to file its answer out of time.

                   4.   Good Faith

        In weighing the final factor, the Court looks to whether XPO acted in good faith. As

discussed above, once XPO learned it had been served, it promptly took steps to enter



        9
            Doc. 15
        10
             Doc. 22.
        11
           Id. at *3 (citing Welch v. Centex Home Equity Co., LLC, No. 03-2132-JWL-DJW, 2004 WL 2348295, at
*1 (D. Kan. Apr. 23, 2004)).




                                                     4
appearance in the case, participated in a hearing, and took steps to set aside the default.

Accordingly, the Court finds that XPO has acted in good faith following its failure to timely

answer. This factor therefore weighs in favor of granting XPO leave to answer out of time.

        In sum, all four factors discussed above weigh in favor of granting XPO leave to file its

answer out of time. The Court grants XPO’s motion for leave to file its answer out of time.

        B.       Motion to Set Aside Clerks Entry of Default

        As explained above, the standard for “good cause” for setting aside default under Rule

55(c) is lower than the threshold for “excusable neglect” under Rule 6(b). Because the Court

finds that XPO has met the required showing of “excusable neglect” for failing to timely answer,

the Court concludes that XPO meets the “good cause” standard required under Rule 55(c).12

Accordingly, for substantially the same reasons as set forth above, the Court grants XPO’s

motion to set aside the entry of default.

        IT IS THEREFORE ORDERED BY THE COURT that XPO’s Motion to Set Aside

Default Judgment and Leave to File Answer Out of Time is granted (Doc. 24). XPO is directed

to file its answer.

        IT IS SO ORDERED.

        Dated: May 8, 2019

                                                           S/ Julie A. Robinson
                                                           JULIE A. ROBINSON
                                                           CHIEF UNITED STATES DISTRICT JUDGE




        12
           See Scott, 2010 WL 1881058, at *4 (finding defendant met “good cause” standard under Rule 55(c)
based on court’s findings that defendant met “excusable neglect” standard under Rule 6(b)).




                                                       5
